

115 HR 1014 IH: Haiti Emergency Relief Act of 2017
U.S. House of Representatives
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1014IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Ms. Clarke of New York (for herself, Ms. Lee, Mr. Hastings, Ms. Wasserman Schultz, Mr. Engel, Mr. Vargas, Ms. Norton, Mr. Espaillat, Mr. Soto, Mr. Conyers, Mr. Gallego, Mr. Meeks, Mr. Danny K. Davis of Illinois, Ms. Maxine Waters of California, Ms. Bass, Mr. Jeffries, Mr. Ellison, Ms. Wilson of Florida, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo designate Haiti under section 244 of the Immigration and Nationality Act to permit nationals of
			 Haiti to be eligible for temporary protected status under such section.
	
 1.Short titleThis Act may be cited as the Haiti Emergency Relief Act of 2017. 2.Designation for purposes of granting temporary protected status (a)Designation (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Haiti shall be treated as if it had been designated under subsection (b) of such section, subject to the provisions of this section.
 (2)Period of designationThe initial period of such designation shall begin on the date of the enactment of this Act and shall remain in effect for 18 months.
 (b)Aliens eligibleIn applying section 244 of such Act pursuant to the designation made under this section, subject to section 244(c)(3) of such Act, an alien who is a national of Haiti shall be deemed to satisfy the requirements of section 244(c)(1) of such Act only if the alien—
 (1)has been continuously physically present in the United States since November 4, 2016; (2)is admissible as an immigrant, except as otherwise provided under section 244(c)(2)(A) of such Act, and is not ineligible for temporary protected status under section 244(c)(2)(B) of such Act; and
 (3)registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish.
 (c)Consent To travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of such Act to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of such Act.
			